DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/329,820 filed January 27, 2017, now US Patent No. 10,968,283, which is a 371 of PCT/CA2015/050707 filed July 27, 2015, which claims benefit of provisional application No. 62/029,761 filed July 28, 2014.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on February 10, 2021 in which Claims 1-48 are cancelled and new Claims 49-60 are added.  Claims 49-60 are pending in the instant application, which will be examined on the merits herein.
Claims 58-60 which is currently dependent from canceled Claim 1, appears intended to be dependent Claim 49.  
 
Information Disclosure Statement
The information disclosure statements (5 IDSs) filed May 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 58-60 are improperly dependent from Claim 1 since Claim 1 has been canceled. Thus, the improper dependency renders Claims 58-60 indefinite.  
For the sake of compact prosecution, the examiner herein would interpret that Claims 58-60 would be dependent from Claim 49.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 49-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al (“Selective Permeation of Hydrogen Gas Using Cellulose Nanofibril Film”, Biomacromolecules, 17 April 2013, pages 1705-1709) in view of Lafitte et al (US Publication No. 20130274149-A1).
	Applicants claim a Functionalized nanocrystalline cellulose wherein said functionalized nanocrystalline cellulose is carboxylated nanocrystalline cellulose or a nanocrystalline cellulose carboxylate salt, wherein said functionalized nanocrystalline cellulose is the form of nanocrystals that are between about 2 nm to about 20 nm in width and between about 80 nm and about 250 nm in length, and wherein said functionalized nanocrystalline cellulose is essentially free of surface sulfate groups.
	The Fukuzumi et al reference discloses a TEMPO-oxidized cellulose nanofibrils (TOCN) being 3-4 nm in width (see page 1, right column, line 1).  The Fukuzumi et al reference also mention highly crystalline structures of TOCN films having sodium C6-carboxylate groups (TOCN-COONa films) (see page 1, right column, 1st paragraph), which embraces the functionalized nanocrystalline cellulose carboxylate salt recited in current Claims 49 and 50. The highly crystalline structures of TOCN films having sodium C6-carboxylate groups that is mentioned in the Fukuzumi et al reference also embraces the nanocrystalline cellulose alkali metal carboxylated and nanocrystalline cellulose sodium carboxylate recited in current Claims 51 and 52.   The presence of the carboxylate on the TOCN in the Fukuzumi et al reference further suggests the functionalize nanocrystalline cellulose having negative surface charge as recited in current Claim 53.
	The Fukuzumi et al reference further discloses aqueous dispersions of TEMPO-oxidized cellulose nanofibrils with sodium carboxylate groups (TOCN-COONa) AND free carboxyl groups (TOCN-COOH) were prepared.  The Fukuzumi et al reference discloses that TEMPO-mediated oxidation was applied to a never-dried softwood bleached kraft pulp containing approximately 90% α-cellulose using a TEMPO/NaBr/NaCIO system in water at pH 10 with 10 mmol g-1-pulp NaCIO (see the 1st 3 paragraphs on page 2).  Although, not specifically mentioned, the teaching disclosed by the Fukuzumi et al reference appears to use a medium that uses cationic polyelectrolyte so as to have a positive surface change, which embraces the subject matter recited in current Claim 58.  
The currently claimed functionalized nanocrystalline cellulose differs from the TEMP oxidized cellulose nanofibrils disclosed in the Fukuzumi et al reference by claiming a functionalized nanocystalline cellulose having a length between about 80 nm and about 250 nm.
	The Lafitte et al publication discloses a nanocrystalline cellulose (NCC) that may be NCC particles (see paragraph no. [0015]).  The Lafitte et al publication disclosed that nanocrystalline cellulose (NCC), also referred to as cellulose nanocrystals, cellulose whiskers, or cellulose rod-like nanocrystals. The Lafitte et al publication discloses that cellulose nanocrystals may have different shapes besides rods, whereby examples of these shapes include any nanocrystal in the shape of a 4-8 sided polygon, such as, a rectangle, hexagon or octagon (see paragraph no. [0036]).  This description of NCC particles embraces the nanocrystals as particles and spherical particles as recited in current Claims 56 and 57.  The Lafitte publication discloses that the NCC particles may have a length of from about 50 to about 500 nm and a diameter of from about 2 to about 500 nm, which covers the nanocrystal cellulose width and length recited in current Claim 49.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Fukuzumi et al reference with the teaching of the Lafitte et al publication to reject the instant claims since both references disclose nanocrystalline cellulose compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of the nanocrystalline cellulose of the Fukuzumi et al reference a nanocrystalline cellulose that has a length of from about 50 to about 500 nm in view of the recognition in the art, as evidenced by Lafitte et al publication, that such nanocrystalline cellulose would be effective for use in methods for preparing a treatment fluid containing a solvent.

Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al (“Selective Permeation of Hydrogen Gas Using Cellulose Nanofibril Film”, Biomacromolecules, 17 April 2013, pages 1705-1709) in view of Lafitte et al (US Publication No. 20130274149-A1) as applied to Claims 49-58 above, and further in view of Hu et al (US Publication No. 2012/0041183 A1).
Applicants claim a functionalized nanocrystalline cellulose wherein the cationic polyelectrolyte is a polyquaternium, poly(ethyleneimine), pol-L-lysine, a poly(amidoamine), or a poly(amino-co-ester).
The information disclosed in the Fukuzumi et al reference in view of Lafitte et al publication in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed functionalized nanocrystalline cellulose differs from the information disclosed in the Fukuzumi et al reference in view of Lafitte et al publication by claiming modification of the functionalized nanocrystalline cellulose with specific cationic polyelectrolytes selected from polyquaternium, poly(ethyleneimine), pol-L-lysine, a poly(amidoamine), or poly(amino-co-ester).
	The Hu et al publication discloses molecules possessing a primary or secondary amino group and additional functionality capable of providing a novel or improved property to a cellulose material that is permanently attached to the cellulose material in aqueous media using a water-soluble carbodiimide as the coupling agent/activator.  See the last line of paragraph no. [0008] of the Hu et al publication wherein the cellulose material may be selected as nanofibrillated cellulose and nanocrystalline cellulose. The Hu et al publication also discloses L-lysine (see page 4, the 3rd line of paragraph no. [0038]) as an example of an amino group that be attached to a cellulose material, which embraces the L-lysine recited in current Claim 59.  A person of ordinary skill in this art having examples of amino groups as listed in paragraph no [0038] of the Hue et al publication that may be attached to cellulose materials would also recognize polyquaternium as an example of an amino group that can attached to cellulose materials such as nanocrystalline cellulose. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Fukuzumi et al reference in view of the Lafitte et al publication with the teaching of the Hu et al publication to reject the instant claims since each of the references disclose nanocrystalline cellulose compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate with the nanocrystalline cellulose of the Fukuzumi et al reference in view of the Lafitte et al publication a nanocrystalline cellulose that is modified with a cationic polyelectrolyte such as poly-L-lysine in view of the recognition in the art, as evidenced by the Hu et al publication, that such modification of nanocrystalline cellulose would improve properties of the cellulose materials use in papermaking methods.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623